Citation Nr: 0030037	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  99-06 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
pain as a chronic disability resulting from an undiagnosed 
illness.

2.  Entitlement to service connection for abdominal pain as a 
chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for multiple joint 
pain, to include as a chronic disability resulting from an 
undiagnosed illness.

4.  Entitlement to service connection for bleeding gums, to 
include as a chronic disability resulting from an undiagnosed 
illness.

5.  Entitlement to service connection for hair loss, to 
include as a chronic disability resulting from an undiagnosed 
illness.


6.  Entitlement to service connection for headaches, to 
include as a chronic disability resulting from an undiagnosed 
illness.

7.  Entitlement to service connection for hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1964 to June 1967, 
and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of February 1998 and August 1998.  In June 2000 the veteran 
appeared at the Atlanta, Georgia RO for a videoconference 
before the undersigned, sitting in Washington, D.C.  

Effective October 30, 2000, 38 U.S.C.A. § 5107 was amended, 
and the revised statute eliminates the well-grounded claim 
requirement, expands the circumstances in which the VA has a 
duty to assist, and amplifies the duty to assist the 
appellant in the development of a claim.  Due to this 
statutory amendment, further development will be required 
prior to an appellate decision as to issues numbered 3-7 on 
the title page of this decision.  

The veteran's claim filed in September 1997 included the 
issues of entitlement to service connection for breathing 
problems and skin problems, due to Persian Gulf service.  In 
the rating decision, the issues of service connection for 
respiratory problems and skin problems due to undiagnosed 
illness were noted to be intertwined with issues of service 
connection for skin rash/nevi and bronchitis, which were 
identified as under development following a remand from the 
Board.  However, service connection for nevi and bronchitis 
was denied by the Board in August 1996, and no further action 
has been taken on the veteran's claim for service connection 
for skin problems and respiratory problems, due to an 
undiagnosed illness.  These issues are referred to the RO for 
initial consideration.  


FINDINGS OF FACT

1.  The veteran suffers from abdominal complaints, including 
pain and esophageal reflux, which have not been ascribed to 
any known clinical diagnosis.  

2.  The veteran suffers from bilateral shoulder pain, which 
has been present for more than six months, which has not been 
attributed to any known clinical diagnosis, and which is 
manifested by limitation of motion.

3.  The symptoms have been present for more than six months, 
and there is no affirmative evidence that such symptoms were 
not of Persian Gulf onset, or due to supervening cause, or 
willful misconduct or the abuse of alcohol or drugs.  


CONCLUSION OF LAW

1.  An undiagnosed disability manifested by abdominal pain 
and gastroesophageal reflux was incurred during active 
military service in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117(a), 
5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.317 (1999).  

2.  An undiagnosed disability manifested by bilateral 
shoulder pain and limitation of motion was incurred during 
active military service in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 
1117(a), 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.317 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective October 30, 2000, 38 U.S.C.A. § 5107 was amended; 
the revised statute eliminates the well-grounded claim 
requirement, and amplifies the duty to assist the appellant 
in the development of a claim.  Moreover, VA has a duty to 
assist unless there is no reasonable possibility that such 
assistance will aid in the establishment of entitlement.  
Regarding the issues to be addressed on the merits in this 
decision, the relevant facts have been properly developed, 
and the obligation of the Department of Veterans Affairs (VA) 
to assist in the development of the appellant's claim has 
been satisfied.  See Murphy v. Derwinski, 1 Vet.App. 78 
(1991).  

The veteran, who served on active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, is a "Persian Gulf veteran."  38 C.F.R. § 3.317(d) 
(1999).  She contends that her disabilities result from that 
service.  In general, service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  In addition, service 
connection may be granted to a Persian Gulf veteran for 
objective indications of chronic disability resulting from an 
illness or combination of illnesses, provided that such 
disability became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2001, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis, unless there is affirmative evidence that the 
undiagnosed illness was not incurred during Persian Gulf 
service, or resulted from the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1117 (West Supp. 2000); 38 C.F.R. § 3.317 (1999).

The veteran meets the threshold criterion, that she be a 
Persian Gulf veteran.  The remaining criteria, pertaining to 
the disability itself, will be discussed individually.  The 
first of these is that the veteran have "objective 
indications of chronic disability."   38 C.F.R. § 3.317(a).  
"Objective indications" which are defined as including both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  "Chronic disability" is defined 
as a disability that has existed for 6 months or more, 
including a disability that exhibits intermittent episodes of 
improvement and worsening over a 6-month period, and is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).  
Thus, there must be disability of six months or more 
duration, manifested by objective indications, such as 
medical evidence, as well as other observable, verifiable 
indications.  

The second criterion is the presence of illness which, by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis, but is 
nevertheless manifested by signs or symptoms including, but 
not limited to:  (1) fatigue (2) signs or symptoms involving 
skin (3) headache (4) muscle pain (5) joint pain (6) 
neurologic signs or symptoms (7) neuropsychological signs or 
symptoms (8) signs or symptoms involving the respiratory 
system (upper or lower) (9) sleep disturbances (10) 
gastrointestinal signs or symptoms (11) cardiovascular signs 
or symptoms (12) abnormal weight loss (13) menstrual 
disorders.  38 C.F.R. § 3.317(a), (b) (1999).  

The third criterion is that the disability be first 
manifested either in service, or to a degree of 10 percent or 
more not later than December 31, 2001.  In evaluating whether 
the disability was manifested to a degree of 10 percent or 
more, reference should be made to the evaluation criteria 
contained in 38 C.F.R. Part 4, for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  See 38 C.F.R. § 3.317(a)(4) 
(1999).  

If these criteria are met, service connection will be 
granted, unless there is affirmative evidence that an 
undiagnosed illness was not incurred during the Persian Gulf, 
or affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's departure from the Persian Gulf and the 
onset of the illness (or affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs).  38 C.F.R. § 3.317(c) 
(1999).  

In evaluating the veteran's claim, the Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the evidence 
supports the claim or is in relative equipoise, the veteran 
prevails; only if a fair preponderance of the evidence is 
against the claim is the claim denied.  Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).  

Stomach

At her hearing before the undersigned in June 2000, the 
veteran testified that she began experiencing abdominal pain 
while she was in the Persian Gulf, and that it has continued 
to worsen since her discharge.  

Service medical records do not contain any complaints of 
stomach or abdominal pain.  On a Persian Gulf screening 
questionnaire in March 1993, the veteran did not report any 
stomach problems.  However, on a VA Persian Gulf veteran 
examination in May 1994, tenderness was observed in the right 
lower quadrant and flank area.  X-ray studies were normal.  
On a VA examination in March 1995, the abdomen was negative 
on examination.  

Signed statements dated in October 1996 and February 1997 
were received from two long-time acquaintances of the 
veteran, who wrote that they had observed symptoms including 
nausea since October 1991, which had continued to worsen.  

Outpatient treatment records show that in February 1997, a 
computerized tomography (CT) scan done to evaluate her right 
lower quadrant pain showed a thickened pylorus.  An upper 
gastrointestinal series was conducted to rule out ulcer.  
There was no hiatal hernia or gastroesophageal reflex 
identified.  The pylorus appeared normal in length and 
caliber without focal deformity, and all other findings were 
normal.  

A VA examination was conducted in November and December 1997.  
The veteran complained of right lower quadrant abdominal 
pain, which she had experienced daily since about December 
1996 or January 1997, which was not associated with nausea, 
vomiting, diarrhea or constipation.  She also complained of 
occasional indigestion and heartburn.  There was no guarding, 
tenderness, or other abnormality on physical examination of 
the abdomen.  The pertinent diagnosis was abdominal pain 
without evidence of peptic ulcer disease.  

An upper gastrointestinal was conducted in November 1997 due 
to her complaints of chronic right lower quadrant abdominal 
pain, heartburn and indigestion.  There were spontaneous 
episodes of gastroesophageal reflux without evidence of 
esophagitis.  There was no hiatal hernia, and the examination 
was otherwise normal.  The impression was upper 
gastrointestinal series demonstrates spontaneous 
gastroesophageal reflux to the level of the thoracic inlet 
without evidence of hiatal hernia or esophagitis.  There was 
no evidence to suggest peptic ulcer disease.  

In March 1998, she underwent a barium enema to evaluate her 
history of atypical right lower quadrant pain, with negative 
work-up so far.  The impression was high transverse cecum 
which was a normal anatomic variant, and no colonic pathology 
identified.  

Thus, the evidence shows that the veteran has had continued 
complaints of abdominal pain for, at a minimum, over a year, 
which have been manifested by findings including spontaneous 
gastroesophageal reflux shown on an upper gastrointestinal 
series in November 1997.  Although tenderness in the abdomen 
was observed on the May 1994 examination, subsequent 
examinations have not shown tenderness to palpation.  
Nevertheless, she has continued to complain of abdominal 
pain, and has endured a number of medical procedures, such as 
upper gastrointestinal series and a barium enema, in 
attempting to discover a cause for her abdominal pain.  We 
find her testimony credible, and, accordingly, the evidence 
regarding the presence of "objective indications of chronic 
disability" is in equipoise.  

Moreover, she has signs and symptoms of illness including 
abdominal pain and gastroesophageal reflux, which have not 
been attributed to any known clinical diagnosis, despite 
extensive testing.  In this regard, while gastroesophageal 
reflux was demonstrated on an upper gastrointestinal series 
in November 1997, there was noted to be no hiatal hernia or 
esophagitis; the reflux itself was a symptom or finding, and 
not a diagnosis.  Accordingly, that criterion is met.  

Turning to the next criterion, that the disability be first 
manifested either in service, or to a degree of 10 percent or 
more not later than December 31, 2001, she currently has 
abdominal pain.  Chronic hypertrophic gastritis manifested by 
small nodular lesions and symptoms, warrants a 10 percent 
rating.  38 C.F.R. Part 4, Code 7307 (1999).  Obviously, 
since the veteran has an undiagnosed illness, she does not 
have the lesions.  However, she does have symptoms; 
accordingly, the disability picture approximates the criteria 
required for a 10 percent rating.  See 38 C.F.R. § 4.7 
(1999).  

Further, there is no affirmative evidence that this 
undiagnosed illness was not incurred during the Persian Gulf.  
In this regard, although no pertinent complaints were noted 
in service or at separation, she has testified that she had 
the symptoms since service.  Additionally, she submitted a 
lay statement from an acquaintance who had observed her 
complaints including nausea since shortly after service.  
There is no evidence of a supervening cause, willful 
misconduct or the abuse of alcohol or drugs.  Accordingly, 
all of the requisite criteria having been met, service 
connection is warranted for a chronic disability manifested 
by abdominal pain and gastroesophageal reflux.  



Shoulders

Service medical records do not show shoulder pain in service.  
On a Persian Gulf screening questionnaire in March 1993, the 
veteran reported that she experienced pain in her shoulders.  
On a VA Persian Gulf veteran examination in May 1994, she 
complained of generalized joint pains.  Examination of the 
extremities was normal.  X-rays of the left shoulder were 
normal.  The pertinent assessment was generalized joint 
pains.

On a VA examination in March 1995, she complained of poly 
joint arthritis, including in her left shoulder.  Both 
shoulders were normal on examination, with full range of 
motion.  The diagnosis was poly joint arthritis, cause 
unknown.  X-rays of the left shoulder were normal. 
  
Signed statements dated in October 1996 and February 1997 
were received from two long-time acquaintances of the 
veteran, who wrote that they had observed symptoms including 
aching joints since September 1991, which had continued to 
worsen.  

Outpatient treatment records show that in February 1997, a 
computerized tomography (CT) scan done to evaluate her right 
lower quadrant pain showed a thickened pylorus.  An upper 
gastrointestinal series was conducted to rule out ulcer.  
There was no hiatal hernia or gastroesophageal reflex 
identified.  The pylorus appeared normal in length and 
caliber without focal deformity, and all other findings were 
normal.  

A VA examination was conducted in November and December 1997.  
The veteran's complaints included dull, constant pain in both 
of her shoulders, which did not allow her to pull or push 
things overhead.  On examination, she had limitation of 
motion in the shoulders.  Bilateral abduction was to 90 
degrees without pain, and to 180 degrees with pain.  
Bilateral adduction was to 40 degrees.  Internal rotation and 
external rotation were noted to be limited in both shoulders, 
and she could not perform Apley's scratch test in either 
shoulder.  Shoulder shrug was normal, and apprehension test 
was normal.  X-rays of the shoulders were normal.  The 
assessment was bilateral shoulder arthralgia, without 
clinical evidence.  

At her hearing before the undersigned in June 2000, the 
veteran testified that her joint pain had begun shortly after 
her return from the Persian Gulf.  Medical evidence shows 
complaints of shoulder pain since May 1994.  In addition, on 
the most recent examination, limitation of motion was 
demonstrated in both shoulders.  The diagnosis on that 
occasion was arthralgia.  However, arthralgia is simply 
"pain in a joint."  See Brewer v. West, 11 Vet. App. 228 
(1998) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 140 (28th 
ed. 1994)).  "Without clinical evidence" is not synonymous 
with "without objective evidence."  In this regard, the 
veteran did exhibit limitation of motion on examination, but 
there were no physical abnormalities shown to account for 
this limitation of motion.  Moreover, in view of the 
limitation of motion, the disability is compensable, under 
the diagnostic code pertaining to arthritis.  See 38 C.F.R. 
Part 4, Code 5021-5003 (1999).  

Finally, there is no affirmative evidence that the veteran's 
bilateral shoulder pain was not incurred during the time she 
was in the Persian Gulf.  In this regard, although no 
pertinent complaints were noted in service or at separation, 
she has testified that she had the symptoms since service, 
and we find her testimony credible, including her explanation 
that she was still in the Reserves, and wanted to remain in 
the Reserves at that time.  There is no evidence of a 
supervening cause, willful misconduct or the abuse of alcohol 
or drugs.  Accordingly, all of the requisite criteria having 
been met, service connection is warranted for a chronic 
disability manifested by bilateral shoulder pain with 
limitation of motion.  


ORDER

Service connection for an undiagnosed illness manifested by 
abdominal pain and gastroesophageal reflux is granted.

Service connection for an undiagnosed illness manifested by 
bilateral shoulder pain and limitation of motion is granted.


REMAND

Concerning the remaining claims of entitlement to service 
connection for multiple joint pains, hair loss, bleeding 
gums, headaches, and hearing loss, as noted above, recently 
enacted legislation has eliminated the requirement that a 
claimant submit a well-grounded claim prior to the duty to 
assist.  Under the revised version of 38 U.S.C.A. § 5107, 
effective October 30, 2000, VA has a duty to assist unless 
there is no reasonable possibility that such assistance will 
aid in the establishment of entitlement.  

The duty to assist includes obtaining relevant treatment 
records.  In this case, in December 1997, the RO requested 
the veteran's records from June 1991 to that date from the 
West Haven, VAMC.  In July 1999, the veteran's records dated 
from October 1995 to that date were requested from the 
Atlanta VAMC.  However, the veteran moved from Connecticut to 
Georgia in 1992; accordingly, there may be relevant records 
dated prior to October 1995 which have not been obtained.  In 
addition, the current records should be obtained.  

In addition, the veteran must be afforded VA examinations, to 
determine whether he in fact has chronic disability resulting 
from undiagnosed illness or illnesses, which takes into 
account the records of her prior medical history.  See Pond 
v. West, 12 Vet. App. 341 (1999).  Additionally, the veteran 
testified that hair loss, bleeding gums, and headaches had 
their onset while she was in the Persian Gulf; therefore, for 
any diagnosed disabilities, such as migraines, the matter of 
service connection on the basis of direct service incurrence 
must also be addressed.  Regarding her claim for service 
connection for multiple joint pains, the specific joints 
involved must be identified, and, if arthritis or other known 
illness is diagnosed, the matter of direct service incurrence 
must be addressed.  

Concerning her claim for service connection for hearing loss, 
which is only claimed on the basis of direct service 
incurrence, she should be afforded an examination to 
determine her current status.  Finally, the RO is advised 
that the Court has found that a remand "confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders."  Stegall v. West, 11 
Vet.App. 268 (1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should obtain all records of 
the veteran's treatment located at the 
Atlanta VAMC for the period from May 1991 
to October 1995, and from October 1999 to 
the present.  If review of these records 
discloses the possible existence of other 
potentially relevant treatment records, 
such records should also be obtained.

2.  Thereafter, the veteran should be 
afforded VA examinations to determine 
whether she has symptoms due to an 
undiagnosed illness, or illnesses, and, if 
so, the manifestations and severity 
thereof must be reported.  For any 
diagnosed disabilities based on symptoms 
at issue, an opinion should be obtained as 
to whether such disability was of service 
onset.  

For each examination, the claims folder 
must be made available to the examiner for 
review prior to the examinations, together 
with a copy of this Remand.  All answers 
and opinions should be reported in detail 
and supported by reference to pertinent 
evidence.  If an examiner is unable to 
answer a particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.  
Such tests as the examiners deem necessary 
should be performed.  If indicated, 
examinations should be conducted by 
appropriate specialists.  The following 
instructions apply to the individual 
examinations:  

A.  Orthopedic examination:  The examiner 
should note in detail all symptoms of 
aching joints, including the joints 
affected, the onset, frequency, duration, 
precipitating events, and severity of all 
complaints relating to these symptoms.  
(For purposes of service connection, the 
shoulder joints need not be included in 
the examination.)  The examiner should 
specifically determine if there are any 
objective medical indications that the 
veteran is suffering from aching joints.  
The examiner should specifically determine 
if the veteran's aching joints are 
attributable to a known diagnostic entity.  
In this regard, the examiner should 
address a May 1994 X-ray report of a small 
spur in the right ankle, and X-ray reports 
dated in November 1997, indicating 
degenerative changes in the knees and 
thoracic spine.  

(i) To the extent symptoms are 
attributable to a known diagnostic entity, 
the examiner should express an opinion as 
to whether the diagnosed disability had 
its onset in service, or, if arthritis, 
within a year of discharge.  

(ii) To the extent symptoms are not 
attributable to a known diagnostic entity, 
the examiner should specifically state 
whether he/she is unable to ascribe a 
diagnosis to the veteran's pertinent 
aching joints.  The examiner should also 
report the severity and/or frequency of 
symptoms of such aching joints, including 
limitation of motion, pain, tender points, 
stiffness, paresthesias, and whether there 
are any associated symptoms such as 
fatigue, or sleep disturbance.  

B.  Dental examination:  The examiner 
should note and detail all reported 
symptoms of bleeding gums, and evaluate 
whether there are any objective medical 
indications that the veteran has a 
disability manifested by bleeding gums, 
and, if so, whether such is attributable 
to a known diagnostic entity.  If the 
symptoms are due to a known diagnostic 
entity, the examiner should express an 
opinion as to whether such symptoms began 
in service.  The findings should be 
reported in detail.

C.  Other complaints:  The examiner should 
note and detail all reported symptoms of 
hair loss and headaches.  All symptoms 
should be reported in detail, as well as 
information concerning the onset, 
frequency, duration, precipitating events, 
and severity of all complaints relating to 
these symptoms.  The examiner should 
specifically determine if there are any 
objective medical indications that the 
veteran is suffering from hair loss or 
headaches, and whether the symptoms are 
attributable to a known diagnostic 
entity(ies).  The examiner should also 
report the severity and/or frequency of 
the symptoms of hair loss and headaches.  
If a disability is diagnosed, such as 
migraines diagnosed on the November 1997 
examination, the examiner should express 
an opinion as to whether such disability 
had its onset while the veteran was in 
service.  

3.  The veteran should be scheduled for an 
examination to determine whether she has 
bilateral hearing loss as defined in 
38 C.F.R. § 3.385, which was incurred in 
service, or as a result of noise exposure 
in service.  All indicated tests should be 
conducted, including an audiological 
evaluation, and the claims file must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  A complete rationale for any 
opinion expressed should explicitly be set 
forth in a report.  

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If the requested 
examination(s) does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  

5.  Thereafter, the RO should readjudicate 
the veteran's claims, with application of all 
appropriate laws and regulations, and 
consideration of any additional information 
obtained as a result of this remand, 
including the VA examination.  If the 
decision with respect to any of the claims 
remains adverse to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case, which 
provides citation to all relevant law and 
regulations, and provided a reasonable period 
of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 



